Citation Nr: 0838494	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for residuals of left nephrectomy with scarring.

2.  Entitlement to an initial disability rating higher than 
10 percent for sinusitis.

3.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
folders subsequently was transferred to the RO in Roanoke, 
Virginia.  

In August 2005, the veteran was provided with a statement of 
the case on the issue of entitlement to an initial rating 
higher than 10 percent for resection of a left rib.  The 
cover letter informed him of the requirements for submitting 
a timely appeal.  The veteran and his representative 
submitted a substantive appeal in September 2005 but did not 
address the issue of entitlement to a higher initial rating 
for resection of a left rib.  This issue was not thereafter 
addressed in any written communication from the veteran or 
his representative.  The Board will limit its consideration 
accordingly.

During the pendency of this appeal, by rating decision dated 
in August 2005, the evaluation of the veteran's sinusitis was 
increased from noncompensably disabling to 10 percent 
disabling, effective from February 1, 2005, the effective 
date of service connection.  This action did not satisfy the 
veteran's appeal.

In an August 2007 statement, the veteran raised the issue of 
entitlement to an increased rating for gastroesophageal 
reflux disease.  That claim is referred to the RO for 
appropriate action.

In September 2008, after certification of the appeal, the 
veteran submitted additional evidence pertinent to the 
claims.  The veteran, through his representative, waived his 
right to have this evidence initially considered by the 
originating agency.




REMAND

In February 2008, the veteran submitted a statement 
identifying several of his health care providers.  Treatment 
records have been obtained from three of the identified 
sources: private physician L.C., certified physician 
assistant J.M., and the VA medical facility in Hampton, 
Virginia.  The RO's repeated but unsuccessful attempts to 
obtain records from two additional sources, an allergy clinic 
in Ft. Eustis, Virginia, and Portsmouth Naval Hospital, are 
well-documented.  However, it does not appear that attempts 
were made to obtain records from private physician A.P.  VA 
must make reasonable efforts to obtain those records since 
they may be pertinent to the veteran's claims for higher 
initial ratings.  See 38 C.F.R. § 3.159(c)(1) (2007).

In addition, the Board notes that the March 2008 fee-basis 
examiner stated that the veteran's solitary kidney appeared 
to be functioning well.  However, a September 2008 private 
treatment record indicates that the veteran has Stage 2 
chronic kidney disease.  In light of this discrepancy 
regarding the current level of severity of the veteran's 
remaining kidney, the Board finds that a new VA examination 
is warranted.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., or the RO for the following 
actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
treatment records from private 
physician A.P.  If it is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
residuals of left nephrectomy and any 
impairment of the right kidney.  The 
claims folders must be made available 
to and be reviewed by the examiner.  
Any indicated studies, including 
laboratory tests, should be performed.

The examiner specifically should state 
whether there is nephritis, infection, 
or pathology of the veteran's solitary 
right kidney.  The examiner also should 
state whether there is renal 
dysfunction and, if so, should describe 
all manifestations of such renal 
dysfunction, including the presence of 
albuminuria; edema; decreased kidney 
function; hypertension related to 
kidney pathology; and generalized poor 
health characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims for higher 
initial ratings for the residuals of 
left nephrectomy, sinusitis, and 
allergic rhinitis.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

